Citation Nr: 1129433	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  98-18 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for schizophrenia.  

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to schizophrenia, organic brain syndrome, and seizures.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This case has previously come before the Board.  Most recently, in March 2009, the Board denied entitlement to service connection for schizophrenia, determined new and material evidence had not been submitted to reopen a claim of entitlement to service connection for organic brain syndrome, and remanded the issue of entitlement to service connection for a cervical spine disability as secondary to schizophrenia, organic brain syndrome, and seizures.  The Secretary and the Veteran (the parties) filed a Joint Motion for Remand (JMR), and in September 2009, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's March 2009 decision pertaining to the issue of entitlement to service connection for schizophrenia and dismissed the appeal in regard to whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for organic brain syndrome.  In March 2010, the Board remanded the issue of entitlement to service connection for schizophrenia for additional development.  The case has been returned to the Board for further appellate review.  

The Veteran was afforded a hearing before a hearing officer at the RO in January 1999.  In addition, he testified in Washington, D.C., via videoconference in May 2000 before a Veterans Law Judge who subsequently retired from the Board.  He testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in December 2005.  A transcript of each of the hearings has been associated with the claims file.  

The issue of entitlement to service connection for a cervical spine disability secondary to schizophrenia, organic brain syndrome, and seizures being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

There is competent evidence tending to establish schizophrenia is related to active service.  


CONCLUSION OF LAW

Schizophrenia was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that there has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2010).  Service connection may also be granted for chronic disabilities, such as psychoses, if shown to have been manifested to a compensable degree within one year after the veteran was separated from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran asserts he has schizophrenia as a result of service.  Having considered the evidence, a finding in favor of service connection is supportable.

The Board notes that there is both positive and negative evidence in this case.  When faced with conflicting medical opinions, the Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to the evidence, the Board also considers factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

In a December 2010 private opinion, associated with the claims file after the Board issued the March 2010 remand, the psychologist stated that it is at least as likely as not that the Veteran's schizophrenia was manifested during service in 1969, noting that his predisposition to schizophrenia, coupled with the stress of service, resulted in the onset of relevant manifestations during service.  Specific in-service findings were noted to include not only a referral to a psychiatrist following a 21-hour unauthorized absence with reported symptoms of sleeplessness and a 32-pound weight loss, but also some identity problems reported by the psychiatrist, which the March 2007 VA examiner stated might have been related to a psychotic process.  

The March 2007 VA examiner further stated that while a diagnosis of schizophrenia was not documented in the service-treatment records, given the relevant in-service evidence, to include signs suggestive of a psychotic process, together with the Veteran's age during service coinciding with the typical onset of schizophrenia in the late teen years and early 20s, it is as likely as not that he started having psychotic symptoms within the first year or two following separation.  Consistent with the March 2007 VA opinion and the December 2010 private opinion, is that of the April 2001 VA examiner to the effect that while not due to an in-service head injury, the Veteran's schizophrenia developed or became apparent during service.  

In addition, while the May 2010 VA examiner opined that an opinion as to whether schizophrenia was manifested during service or within the initial post-service year, could not be provided without resort to speculation, a July 2010 addendum to the December 2010 private report, lends support to the statements of both the Veteran's wife and brother of having observed marked changes in the Veteran immediately after separation with symptoms of paranoia, hallucinations, and threatening behavior.  In that regard, the July 2010 addendum reflects that a telephone interview in January 2010 with the Veteran's treating psychiatrist yielded an opinion to the effect that general medical principles would not support an initial onset of schizophrenia in an individual in his or her 40s.  

A determination in this case requires competent evidence.  The Veteran is competent to report his symptoms.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes while a veteran is generally not competent to diagnose his mental condition, he is competent to identify and explain the symptoms that he observes and experiences.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In this case, the Board has accorded more probative value to the December 2010 private opinion.  The opinion is based on a review of a claims file, is remarkably detailed and thorough, and a complete rationale for the opinion was provided based on objective findings, reliable principles, and sound reasoning.  The Board notes that the opinion is not inconsistent with contemporaneous evidence and/or the March 2007 and April 2001 VA opinions.  

When viewed in its entirety, the evidence currently before the Board is at least in equipoise as to whether schizophrenia is related to service.  Thus, with consideration of the credible supporting lay statements, coupled with the competent opinions to the effect that it is at least as likely as not that psychiatric symptoms were manifested during service and/or within the initial post-service year, the Board will afford all reasonable doubt in favor of the Veteran.  Thus, the Board finds service connection for schizophrenia is warranted.  

The evidence is in favor of the claim.  Consequently, the benefits sought on appeal are granted.  


ORDER

Service connection for schizophrenia is granted.  


REMAND

The Veteran asserts entitlement to service connection for a cervical spine disability secondary to schizophrenia, organic brain syndrome, and seizures.  The Board notes that a November 2003 private record shows cervical spine spondylosis, and in light of the grant herein of service connection for schizophrenia, an opinion should be obtained, stated in the positive or negative in the specific terms noted in paragraph number 1 below, in regard to whether a cervical spine disability is etiologically related to schizophrenia or otherwise related to service.  

The Board notes that service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for arthritis when it is manifested to a compensable degree within one year following discharge from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307, 3.309.  

Except as provided in 38 C.F.R. § 3.300(c), disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2010).  This includes an increase in disability.  When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination to determine the nature and etiology of a cervical spine disability.  The claims file should be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The AOJ should request that the examiner provide an opinion in terms of whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent) or less likely than not (i.e., probability less than 50 percent) that a cervical spine disorder, to include arthritis, had an onset during service or within the initial year after separation or is otherwise related to service or service-connected disability, to include schizophrenia, and if aggravated by schizophrenia, a determination as to the baseline and current levels of severity should be reported, to include a determination as to the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level, to the extent possible.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  In light of the above, the claim should be readjudicated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any medical opinion obtained for completeness and to make certain that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran and his attorney afforded a reasonable opportunity in which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


